Order entered October 17, 2016




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-16-00118-CV

                              RMAX OPERATING, LLC, Appellant

                                                    V.

                GAF MATERIALS CORPORATION OF AMERICA, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-04125

                                               ORDER
        The reporter’s record in this appeal was first due March 12, 2016. We have since

extended the deadline three times at court reporter Vielica Dobbins’s request. The reporter’s

record was due to be filed per the third extension on August 22, 2016. When the record was not

filed by that date, appellant filed a motion to compel production of the reporter’s record. We

granted the motion to compel on September 23, 2016, ordered Ms. Dobbins to file the reporter’s

record no later than September 30, 2016, and cautioned Ms. Dobbins that failure to comply could

result in an order she not sit until the record is filed.

        To date, Ms. Dobbins has not filed the reporter’s record and has not communicated with

the Court regarding the status of the preparation of the record.



                                                     1
       Accordingly, we ORDER Vielica Dobbins to file the reporter’s record by October 24,

2016. No extensions will be granted absent a showing of extraordinary circumstances.

       We further ORDER that Vielica Dobbins not sit as a court reporter in any capacity until

she has filed the reporter’s record in this appeal.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale B.

Tillery, Presiding Judge of the 134th Judicial District Court, Vielica Dobbins, the Dallas County

Auditor’s office, and counsel for all parties.




                                                          /s/   CRAIG STODDART
                                                                JUSTICE




                                                      2